Case 18-14361-amc         Doc 23    Filed 10/15/18 Entered 10/15/18 09:36:07            Desc Main
                                    Document     Page 1 of 4

                    UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
In re:                               )
                                     ) Chapter 7
GEORGE P. KELLY,                     )
                                    )  Case No. 18-14361-amc
                  Debtor.           )
____________________________________)

                       SETTLEMENT AGREEMENT AND RELEASE

        Gary F. Seitz, Esquire, the duly appointed and qualified trustee (“Trustee”) in this case,

through his undersigned counsel, hereby moves (the “Motion”) the court for an order pursuant to

11 U.S.C. § 105 and Fed. R. Bankr. P. 9019 approving the Settlement Agreement and Release

between the Trustee and George P. Kelly (the “Debtor”) attached hereto as Exhibit “A” (the

“Agreement”). In support of the Motion, the Trustee states as follows:

                                   JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334.

        2.     This is a core proceeding pursuant to 28 U.S.C. § 157(b).

        3.     Venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          BACKGROUND

        4.     On June 29, 2018, the Debtor filed a voluntary petition for relief under chapter 7

of Title 11 of the United States Code (the "Bankruptcy Code") in the Bankruptcy Court, which

case is pending at Docket No. 18-14361-amc (the ''Bankruptcy Case").

        5.     On June 29, 2018, the Trustee was appointed as trustee for the Estate.

        6.     On the Petition Date, the Debtor had a valuable, nonexempt beneficial interest in

an Irrevocable Trust from the Debtor’s mother, whereby the Debtor receives $500.00 per month

for the remainder of his life (the “Trust”).

        7.     On the Petition Date, the Debtor was 75 years old.
Case 18-14361-amc         Doc 23     Filed 10/15/18 Entered 10/15/18 09:36:07              Desc Main
                                     Document     Page 2 of 4

       8.       On September 13, 2018, the Trustee filed a Notice of change from No-Asset to

Asset Case and Request to Set Bar Date to file Claims.

       9.       In lieu of the Trustee undertaking efforts to demand and litigate the turnover of

the Trust, the Parties have memorialized the resolution of their issues by entering into the

Agreement, attached hereto as Exhibit A.

       10.      Pursuant to the Agreement, the parties agree, inter alia, as follows:

             a. In full and complete settlement of the Trust, the Debtor shall pay (or cause to be
                paid) to the Trustee the sum of $15,000 (the “Settlement Amount” or
                “Obligation”). The Settlement Amount shall be paid by the Debtor in sixty (60)
                consecutive, monthly installments of $250.00 each (collectively, the “Settlement
                Payments” or, individually “Settlement Payment”), to be paid according to the
                following schedule:

                     i. Payment 1: $250.00: the earlier of (a) the time of signing and (b) November
                        1, 2018;

                    ii. Payments 2 through 60: $250.00 on the first day of each consecutive
                        month, commencing on December 1, 2018 and ending with the last
                        payment on October 1, 2023.

             b. A failure to remit any of the Settlement Payments before the Due Dates shall
                constitute an Event of Default under this Agreement. Upon an Event of Default,
                the entire outstanding balance of the Obligation will be immediately due and
                payable to the Trustee at a default interest rate of ten percent (10%). If the Debtor
                fails to pay the outstanding balance of the Obligation, with interest, before the
                fifth (5th) day after the Due Date, the Trustee may exercise any and all remedies
                available under this Agreement, including but not limited to confessing judgment
                against the Debtor for the full amount of the balance of the Obligation pursuant to
                Section 6 of the Agreement.

       11.      The Trustee is satisfied that the Agreement is reasonable and that there is little

benefit to be gained in continuing litigation, with all the attendant costs and risks. The Trustee

believes that it would be in the best interest of the bankruptcy estate to settle the Parties’ issues

pursuant to the terms in the Agreement.

                                        LEGAL ANALYSIS

       12.      Settlements in bankruptcy are favored as a means of minimizing litigation,

expediting the administration of the bankruptcy estate, and providing for the efficient resolution
Case 18-14361-amc         Doc 23     Filed 10/15/18 Entered 10/15/18 09:36:07             Desc Main
                                     Document     Page 3 of 4

of bankruptcy cases. In re Martin, 91 F.3d 389, 393 (3d Cir. 1996). To achieve these results,

Bankruptcy Rule 9019(a) empowers a bankruptcy court to approve a compromise or settlement

by a trustee after notice and a hearing.

        13.     In applying this rule, a bankruptcy court should approve a settlement if it is fair

and equitable and is in the best interest of the estate. In re Cajun Electric Power Cooperative,

Inc., 119 F.3d 349, 355 (5th Cir. 1997). To properly make this determination, a bankruptcy

judge “must assess and balance the value of the claim that is being compromised against the

value to the estate of the acceptance of the compromise proposal.” Id. at 356. See also Martin,

91 F.3d at 393.

        14.     The United States Court of Appeals for the Third Circuit has provided four

criteria that a bankruptcy court must consider to approve an Agreement. Specifically, the

bankruptcy court must examine: (1) the probability of success in litigation; (2) the likely

difficulties in collection; (3) the complexity of the litigation involved, and the expense,

inconvenience and delay necessarily attending it; and (4) the paramount interest of the creditors.

Martin, 91 F.3d at 393.

        15.     In addition to these criteria, courts have scrutinized additional factors. These

additional factors include: (1) the competency and experience of counsel who support the

settlement; (2) the relative benefits to be received by individuals or groups within the class, (3)

the nature and breadth of Agreements to be obtained by the parties to the settlement; and (4) the

extent to which the settlement is the product of arm’s length bargaining. In re 47-49 Charles

Street, Inc., 209 B.R. 618, 620 (S.D.N.Y. 1997); In re Spielfo Gel, 211 B.R. 133, 144 (Bankr.

S.D.N.Y. 1997); In re Dow Coming Corp., 198 B.R. 214, 223 (Bankr. E.D. Mich. 1996).

        16.     The Trustee submits the standards articulated above have been met. The

Agreement contemplated herein resolves the issues between the parties and brings needed funds

into the estate, without the costs and risks of litigation.
Case 18-14361-amc        Doc 23     Filed 10/15/18 Entered 10/15/18 09:36:07             Desc Main
                                    Document     Page 4 of 4

       17.     For the reasons set forth herein, the Trustee respectfully requests that the Court

issue an Order pursuant to 11 U.S.C. § 105 and Fed. R. Bankr. P. 9019 approving the Agreement

annexed hereto as Exhibit A.

       WHEREFORE, the Trustee respectfully requests the entry of an Order in the form

attached hereto and granting such other and further relief as is just and equitable.

Dated: 10/15/2018                     GELLERT SCALI BUSENKELL & BROWN, LLC

                                              By:     /s/ Holly S. Miller
                                                      Gary F. Seitz, Esquire
                                                      Holly S. Miller, Esquire
                                                      1628 John F. Kennedy Blvd, Suite 1901
                                                      8 Penn Center
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 238-0010
                                                      Facsimile: (215) 238-0016
                                                      Email: gseitz@gsbblaw.com
                                                              hsmiller@gsbblaw.com

                                                      Counsel to the Chapter 7 Trustee
